[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 245 
At the time the agreement of 1849 was made, the property affected thereby was vacant, but it was the design of the parties to the contract to make the land a desirable location "for residences and buildings of the first class." To accomplish that purpose they provided among other things that the buildings erected on the land should be "set back uniformly on a line five feet from the sides of the said streets respectively so as to form court-yards of five feet wide on each side of the" streets. The courtyards, as the finding is, were for ornamental purposes.
Thereafter the property was improved and built upon in the manner contemplated in the agreement. The dwelling houses constructed were the brownstone or brick structures common in New York, three or four stories high, with the usual high stoop leading to the parlor floor, and the usual basement with the courtyard in front thereof, inclosed by a stone coping or iron railing setting it off from the sidewalk proper.
Between the time when the contract of 1849 was made, and the time when the parties to this action acquired title, a period of more than half a century, the neighborhood underwent a change. Business encroached upon it, and the land to which the covenant related was no longer a desirable location for residences. The old dwellings in some instances were turned into boarding houses, and in other instances were remodeled for business purposes. *Page 248 
The old courtyards were removed when the buildings were remodeled, and the five-foot courtyard space was used in connection with the business to which the premises were put. The plaintiff's property has been so transformed. She has removed the old high stoop and courtyard, put a new front in the structure five feet back from the sidewalk, and used as space for a vault the space reserved for a courtyard.
Some few years later the property in the block became too valuable to be used as boarding houses, and the old buildings were too small to be used profitably for business purposes. At about the time of the commencement of this action there was a demand in the neighborhood for modern structures twelve or more stories high. The "set-back" covenant is a detriment to property on which such tall buildings are to be erected, for the reason that it curtails the floor space in the building by which the rental value is fixed. The defendants have erected a twelve-story building on their lots, and in order to get as much floor space as possible and better light in the rear, have carried the building out to the street line. The defendants were first in the block to build over the five-foot space.
The findings are, that the object which the parties to the covenant intended to accomplish has practically been defeated in the lapse of time, and that courtyards designed for ornament are out of place in front of buildings intended for commercial purposes; that the plaintiff has suffered no substantial damage from the erection of the defendants' building on the street line, but, on the contrary, that both the market and rental value of her property, and of all the other property in the block have been increased thereby; that the defendants' building is 115 feet distant from the plaintiff's lot and cannot materially interfere with the actual use of her property; that the lots on the north side of Twenty-sixth street, where there is no "set-back" covenant in force, are largely *Page 249 
built up to the street line with commercial buildings; that the owners of all the property on the street affected by the covenant, except the plaintiff and the owner of the lot at the corner of Broadway, are willing to have the restriction abrogated; that the defendants, in good faith, erected their building on the street line, believing they had the right to do so, and that it would cost $66,000 to remove that part of the structure which stands on the five-foot space.
The plaintiff objects to the encroachment made by the defendants' building on the courtyard space as a violation of the covenant in the agreement of 1849. Has she such a right under the covenant as a court of equity will enforce, or shall she be remitted to an action at law for her damages?
The plaintiff cites and relies on the decision in Zipp v.Barker (40 App. Div. 1; 166 N.Y. 621). In that case the covenant was not to erect on the land conveyed any building or structure other than fences or ornamental inclosures within the several distances specified in the covenant from the sides of certain streets named, the intent being to insure an open space in front of the buildings on the property affected by the covenant and the observance of uniformity in the location of building lines; and also to leave the several owners, for the time being, of the property at liberty to inclose and improve as courtyards or ornamental grounds the space between the front of their buildings and the lines of the street.
In Zipp v. Barker the defendants' land, with a building thereon which complied with the covenant, was situate at the corner of Fulton street and Elm place in Brooklyn and the plaintiff's property adjoined fronting on Elm place. With respect to Elm place the covenant provided that no structure should be erected within fifteen feet of the street line. Upon the plaintiff's premises were large buildings standing back from the street line and the defendants had erected a structure one story high in *Page 250 
front of their property to approximately the line of Elm street. The court said in granting an injunction against the defendants: "The plaintiff's property is improved by large buildings and the structure of the defendants adjoining their property is especially injurious to her and cuts off her view and access to Fulton street which is particularly valuable."
The purpose of the covenant in Zipp v. Barker was entirely different from the purpose sought to be accomplished by the covenant in this case. In Zipp v. Barker the intention was to provide for open spaces between the buildings erected on the property conveyed and the lines of the street and to establish uniformity in the location of building lines, which the court said, "is just as valuable for a business as for a residential neighborhood." But in the case under consideration the intention was not primarily to fix a building line but to make the block attractive and desirable as a place of residence, a purpose which has been defeated by a radical change in the character of the neighborhood.
Furthermore, in this case the defendants' building does not adjoin the plaintiff's lot but is 115 feet distant therefrom and the building does not cut off access to the plaintiff's property or materially interfere with the view thereof. The plaintiff has suffered no damage, while to grant the relief which she seeks would greatly damage the defendants.
I think the case is governed by the decision of this court inMcClure v. Leaycraft (183 N.Y. 36, 44). In that case there was a covenant against the erection on the defendant's lands of "any tenement, apartment or community house." The court found that many apartment and tenement houses had been erected in the vicinity of the defendant's property subsequent to the date of the covenant, that the character of the neighborhood had undergone a change, and that the enforcement of the covenant would cause great damage to the defendant and would *Page 251 
not benefit the plaintiff. The defendant was about to build an apartment house on his land, and in denying the plaintiff's application for an injunction the court said: "The object of the parties in making it (the covenant) has been defeated by the unexpected action of persons not under the control of the defendant. Under the circumstances now existing the covenant is no longer effective for the purpose in view by the parties when they made it, and the enforcement thereof cannot restore the neighborhood to its former condition by making it desirable for private residences. If the building restrictions were of substantial value to the dominant estate, a court of equity might enforce it even if the result would be a serious injury to the servient estate, but it will not extend its strong arm to harm one party without helping the other, for that would be unjust. An injunction that bears heavily on the defendant without benefiting the plaintiff will always be withheld as oppressive."
The plaintiff also argues that the willingness of the other owners, with only one exception, of the property on the south side of Twenty-sixth street, to cancel and discharge the restrictive covenant in the agreement of 1849, does not affect her right to have the covenant enforced. That is true, and, standing by itself, evidence as to what such other owners will consent to would be of no value. But a court of equity may take into consideration the fact that all the interested persons, or the most of them, are willing to waive the enforcement of a covenant when injunctive relief to restrict its violation is sought by one of their number.
The plaintiff assails the findings of the court, which are to the effect that the restrictive covenant is a detriment to all the property in the block, and lessens both the rental and fee value thereof, because such findings rest solely on the testimony of expert witnesses. The testimony of expert witnesses is at least some evidence to support the findings and for that reason the decision is conclusive in *Page 252 
this court. (National Bank of Deposit v. Rogers, 166 N.Y. 380,392; Cassidy v. Uhlmann, 170 N.Y. 505.)
In determining whether a court of equity will compel observance of a covenant restricting the use and occupation of land, each case must depend upon the facts which it presents. Upon the facts found in this case it would in my opinion be inequitable to grant the judgment asked for by the plaintiff.
I recommend that the judgment appealed from be reversed and new trial granted, costs to abide event.
WERNER, HISCOCK, CHASE, COLLIN and MILLER, JJ., concur; WILLARD BARTLETT, Ch. J., not sitting.
Judgment reversed, etc.